DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “…wherein each pixel of the plurality of pixels comprises: …. and a plurality of optical sensors within the pixel that are configured to receive the light emitted from the plurality of subpixels and is reflected from a fingerprint and generate a second signal, and wherein the processor is configured to drive at least some optical sensors among the plurality of optical sensors within the pixel to operate responsive to a touch of the display panel not being detected, and drive all of the plurality of optical sensors within the pixel responsive to the pixel being included in in a touch area that is touched by a user….” As in claim 1 and “…controlling at least some optical sensors among a plurality of optical sensors included in each of a plurality of pixels to operate responsive to a touch of a display panel not being detected; … controlling all of the plurality of optical sensors within each of one or more first pixels that are included in the touch region to operate, during multiple frame times, …generating a digital signal by receiving a second signal that the all of the plurality of optical sensors within each of the one or more first pixels….” as in claim 9, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, which recites “…wherein each pixel of the plurality of pixels comprises: …. and a plurality of optical sensors within the pixel that are configured to receive the light emitted from the plurality of subpixels and is reflected from a fingerprint and generate a second signal, and wherein the processor is configured to drive at least some optical sensors among the plurality of optical sensors within the pixel to operate responsive to a touch of the display panel not being detected, and drive all of the plurality of optical sensors within the pixel responsive to the pixel being included in in a touch area that is touched by a user….” is not supported by disclosure as originally filed. Specifically, disclosure only describes each pixel comprises a plurality of subpixels (221; Fig 2) and an optical sensor (222; Fig 2). Also Fig 5 shows similar configuration. Specification in para [0039] describes “The display panel 110 may include a plurality of pixels. The pixels may include at least one subpixel and an optical sensor”. Other portions of the specification also describe similar configuration (see para [0043], [0044]…, [0064]). Given there are plurality of pixels and each pixel comprising one optical sensor; there are plurality of optical sensors. However, the claimed “a plurality of optical sensors within the pixel…” is not supported by disclosure as originally filed. Applicants reply on page 6 indicates “Claims 1, 8-9, and 11 are amended as set forth herein. Support for the claim amendments is shown by at least Figures 2-3, 5, and 7-8 and paragraphs [0040], [0045], [0046], [0049]- [0050], [0053], [0058]-[0060], [0078]-[0079], [0088], [0096], and [00101] of the specification as filed”. However, these portion of the disclosure does not provided support for the amended claim limitations for the reasons provided above. Regarding claim 9 which recites “…controlling at least some optical sensors among a plurality of optical sensors included in each of a plurality of pixels to operate responsive to a touch of a display panel not being detected; … controlling all of the plurality of optical sensors within each of one or more first pixels that are included in the touch region to operate, during multiple frame times, …generating a digital signal by receiving a second signal that the all of the plurality of optical sensors within each of the one or more first pixels….” is not supported by disclosure as originally filed. Specification as originally filed describes in para [0055] “The processor 120 may determine the position or region on the display panel 520 touched by the user on the basis of the obtained information. Also, the processor 120 may control the optical sensor of the pixel included in the region touched by the user to operate. The processor 120 may identify the fingerprint of the user by the operation of the optical sensor. The processor 120 may identify the fingerprint of the user with high sensitivity by allowing all the optical sensors in the region touched by the user to operate.”. Based on this, specification clearly shows processor controls a single optical sensor of single pixel; and since the region of touch comprising plurality of pixels, it controls plurality of optical sensors among plurality of pixels. Specification fails to provide proper support of the claimed subject matter of claim 9. Further, dependent claims 2-6 and 8 are also rejected for the same reasons as they require all claim limitations of claim 1. Further, dependent claims 10-11 are also rejected for the same reasons as they require all claim limitations of claim 9.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 on pages 6-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Furthermore, claim 1 has been amended which changes the scope of the claim and claim 1 is now rejected under 35 USC 112. Applicants remarks on pages 6-10 are directed towards amended claim limitations which were not presented earlier in the manner they are now. Applicants reply on page 6 indicates “Claims 1, 8-9, and 11 are amended as set forth herein. Support for the claim amendments is shown by at least Figures 2-3, 5, and 7-8 and paragraphs [0040], [0045], [0046], [0049]- [0050], [0053], [0058]-[0060], [0078]-[0079], [0088], [0096], and [00101] of the specification as filed”. However, these portion of the disclosure does not provided support for the amended claim limitations for the reasons provided above under 35 USC 112. Further remarks on page 10-12 are directed towards amended claim limitations which were not presented earlier in the manner they are now. Thus applicants remarks are not persuasive. This changes the scope of the claim. Claim 9 is now rejected under 35 USC 112 because disclosure as originally filed fails to provide support for the amended claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PREMAL R PATEL/Primary Examiner, Art Unit 2623